Citation Nr: 1010692	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-39 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a left arm injury, 
to include as secondary to a neck disorder.

4.  Entitlement to service connection for a right arm injury, 
to include as secondary to a neck disorder.

5.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had service from July 1976 to December 1976.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Offices (RO) in Waco, 
Texas.

By rating action in March 2007, service connection was denied 
for depression; a neck injury; and, left and right arm 
conditions secondary to a neck injury; by rating action in 
May 2008, service connection was denied for a back disorder.

The appellant testified at a personal hearing at the RO in 
July 2007.  A transcript of that hearing is in the file.  He 
failed to appear for a scheduled Travel Board Hearing in 
February 2010, and a request for postponement was not 
received.  Accordingly, his request for a Travel Board 
hearing is considered withdrawn. 38 C.F.R. § 20.702 (d) 
(2009).


FINDINGS OF FACT

1.  There is no competent or credible evidence linking a back 
disorder to service.

2.  There is no competent or credible evidence linking a neck 
disorder to service.

3.  There is no competent or credible evidence linking a left 
arm disorder to service.

4.  There is no competent or credible evidence linking a 
right arm disorder to service.

5.  There is no competent or credible evidence linking 
depression to service. 


CONCLUSIONS OF LAW

1.  A back disorder was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).

2.  A neck disorder was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.304.

3.  A left arm injury was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303, 3.304.

4.  A right arm injury was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303, 3.304.

5.  Depression was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in pre-adjudicative 
correspondence dated in December 2006 (neck, left and right 
arm and depression), and in March 2008 (back), of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims.  VA submitted requests to obtain the appellant's 
service hospital treatment records for 1976 from Lowry Air 
Force Base Hospital.  The National Personnel Records Center 
(NPRC) informed VA that Lowry Air Force Hospital records for 
1976 were not available.  The Board concludes that further 
efforts to obtain those records would be futile.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

The appellant has not been afforded VA examinations in 
conjunction with his claims for service connection for a back 
disorder; neck disorder; left and right arm disorders, to 
include as secondary to a neck disorder; or, for depression.  
Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  For these issues, there is no indication of an 
incurrence in service and the evidence as it stands is 
sufficient in order to render a decision.  Indeed, as the 
Board finds the appellant's claims incredible, an examination 
is not warranted in any event.  Consequently, an examination 
is not in order.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).


Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent. 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, 
if a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended 
effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 
2006).  The intent was to conform the regulation to Allen v. 
Brown, a U.S. Court of Appeals for Veterans Claims decision 
that clarified the circumstances under which a Veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 38 C.F.R. § 3.310 (2009).  
Because these claims were filed after the new provisions were 
promulgated, the Board will consider this appeal under the 
new law.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.


Analysis

The appellant alleges that he has a back, neck, bilateral 
arms, and a depressive disorder as a result of service.  In 
addition he alleges that his bilateral arm disorders and 
depression were incurred in service or are secondary to his 
back and neck disorders.  In essence, he alleges that he fell 
from a 30 foot inclined wall during basic training and landed 
on his back resulting in injuries to his back and neck.  He 
was treated at the Lowry AFB Hospital and held overnight for 
observation.  Subsequent to service he alleges that he 
developed bilateral arm disorders as a result of the neck 
injury; and depression, as a result of his injuries.

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his entry and separation 
examinations which are entirely silent for any treatments or 
diagnoses of a back, neck, bilateral arms, or depression 
disorder.  

The available post service medical records include medical 
records from the Baylor Family Medicine Center from September 
1978 to the present.  These records are essentially silent 
for any complaints, treatment, or diagnoses of any chronic 
back, neck, bilateral arms, or depressive disorder until 
approximately 2006, or 30 years after service.  These records 
do not link any of these conditions to service or a service 
accident.

The file also contains a July 2007 RO personal hearing 
transcript.  The appellant testified that he was in the Navy 
and injured his neck in a fall during training in Orlando, 
Florida.  He further testified that he was taken to the Lowry 
AFB Hospital for over night observation.  After service he 
was diagnosed by his regular doctor with injuries to C5, C6, 
and C8.  He noted that the records were already sent to the 
RO.  While the doctor who originally treated him was no 
longer at the practice, his son was now his treating 
physician.

The Board notes that the record reflects that the appellant 
was in the Air Force and not the Navy.  In addition Lowry AFB 
was in Colorado and not in Florida.  Further review of his 
personnel records reveal that he entered service in the Air 
Force on July 28, 1976 in Dallas, Texas.  Approximately 1 
month later on August 31, 1976, while still in training, he 
was arrested and given nonjudicial punishment for stealing a 
cassette from the Lackland AFB PX in Texas.  He was 
subsequently transferred to Lowry AFB, Colorado in October or 
November 1976, where he was given several nonjudicial 
punishments for various infractions beginning on November 3, 
1976, until his general discharge the next month.  

The evidence does not reflect that the appellant was ever in 
the Navy or was in Florida during his brief period of 
service.  While he alleges that he was injured in basic 
training and taken to the Lowry AFB Hospital for observation, 
the evidence reveals that he was probably given basic 
training in Lackland AFB, Texas, not in Florida or in 
Colorado.  His testimony is unreliable, as well as 
incredible.

There is no medical evidence of any back, neck. bilateral arm 
disorder or depression during service, or for many years 
after separation from service.  While the claimant has been 
treated for degenerative joint disease of the neck and back, 
there is no evidence or nexus opinion linking any of the 
claimed conditions to service.  

The private treatment reports are negative for any relevant 
complaints or findings.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology since service.  This weighs heavily against 
the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters. 
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.   Similarly, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Board has not overlooked the appellant's lay statements.   
However, the Board does not find them credible.  While 
records contemporaneous with the claim for benefits show the 
appellant's report of injuries and problems since service, 
earlier records spanning about 30 years from service 
separation until approximately 2006 do not support his 
claims.  Since 1976 until approximately November 2006, the 
appellant makes no mention of the claimed accident, and does 
not file his claim for these disorders until November 2006, 
30 years after service.  

Thus, the appellant's allegations of continuity of 
symptomatology following his discharge from service are not 
credible.  Without evidence of a continuity of symptomatology 
since service separation, and without evidence linking these 
disorders to service, there is no basis upon which to grant 
service connection.  Hence, these claims are denied.  

It is noted that VA has a duty to obtain a medical 
examination if the evidence establishes: (1) a current 
disability or persistent or recurrent symptoms of a 
disability; (2) an in-service event, injury, or disease; and 
(3) the current disability may be associated with the in-
service event, but (4) there is insufficient evidence to make 
a decision on the claim.  McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this case, there is no credible evidence 
of any inservice event or of persistent symptoms.  
Accordingly, no medical examination is required.  

There is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claims that 
would give rise to a reasonable doubt.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a back disorder is denied.

Service connection for a neck disorder is denied.

Service connection for residuals of a left arm disorder, to 
include as secondary to a neck disorder, is denied.



Service connection for residuals of a right arm disorder, to 
include as secondary to a neck disorder is denied.

Service connection for depression is denied.


____________________________________________
V. L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


